Case 16-13634-KHK          Doc 228    Filed 07/08/19 Entered 07/08/19 17:43:18            Desc Main
                                     Document      Page 1 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     (Alexandria Division)


                                                      )
 In re:                                               )
                                                      )       Case No. 16-13634-KHK
 MLRG, INC.,                                          )       Chapter 11
                                                      )
                 Reorganized Debtor.                  )
                                                      )

                                 MOTION TO DISMISS CASE

          MLRG, Inc. (“MLRG”), by and through undersigned counsel, pursuant to 11 U.S.C.

 1112 of the United States Bankruptcy Code, respectfully submits this Motion for Final Decree

 (the “Motion”), requesting that this Court enter an order dismissing this case, and in support

 thereof states as follows:

          1.     On October 25, 2016 (the “Petition Date”), MLRG filed with this Court a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code.

          2.     MLRG operated a restaurant known as “Ray’s the Steaks” in Arlington County,

 Virginia.

          3.     On September 26, 2017, MLRG filed its Debtor’s Revised Disclosure Statement

 and Plan of Reorganization [Docket No. 149] (the “Plan”).

          4.     The Plan was confirmed by this Court on September 26, 2017.




 _____________________________________________________________
 MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN & LYNCH, P.A.
 Justin P. Fasano, Esquire (VSB # 75983)
 6411 Ivy Lane, Suite 200
 Greenbelt, MD 20770
 Phone: 301-441-2420
 jfasano@mhlawyers.com

 Counsel to MLRG, Inc.
Case 16-13634-KHK          Doc 228    Filed 07/08/19 Entered 07/08/19 17:43:18            Desc Main
                                     Document      Page 2 of 3


         5.     MLRG was initially able to comply with the Plan, but could not continue to make

 required plan and rent payments. On June 16, 2019, MLRG closed its doors. MLRG’s landlord,

 The Navy League Building, LLC (the “Landlord”), has been granted relief from stay to take over

 MLRG’s premises.

         6.     All of MLRG’s assets are subject to the first priority lien of Sandy Spring Bank.

 In the event that this case was converted to Chapter 7, there would be no unencumbered assets to

 distribute. It is anticipated that Sandy Spring Bank and the Landlord will consent to the

 dismissal of this case.

         7.     Pursuant to 11 U.S.C. § 1112(b)(4)(N), there is cause to dismiss this case.

         WHEREFORE, MLRG respectfully requests that the Court enter an order dismissing this

 case; and grant such other and further relief as is just and appropriate under the circumstances of

 this case.

 Dated: July 8, 2019                   Respectfully submitted,

                                       /s/ Justin P. Fasano
                                       McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                       Justin P. Fasano, Esquire (VSB 75983)
                                       6411 Ivy Lane, Suite 200
                                       Greenbelt, MD 20770
                                       Phone: 301-441-2420
                                       jfasano@mhlawyers.com
                                       Counsel for MLRG, Inc.




                                                  2
Case 16-13634-KHK        Doc 228     Filed 07/08/19 Entered 07/08/19 17:43:18             Desc Main
                                    Document      Page 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2019 a copy of the foregoing was filed and served via the

 Court’s Electronic Case Filing System on all parties receiving notice thereby, and by first-class

 mail, postage prepaid, to:

                               Office of the United States Trustee
                               1725 Duke Street
                               Alexandria, VA 22314

                                              /s/ Justin P. Fasano
                                              Justin P. Fasano




                                                  3
